DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 25 JANUARY 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,628,830, U.S. Patent 10,687,092, and U.S. Patent 11,051,055 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 25 JANUARY 2022 have been fully considered but they are not all persuasive. Applicant's arguments on page 9 however, regarding the previous Double Patenting rejection(s) and the submitted Terminal Disclaimer are 
On pages 9-10 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the prior art combination of Gordon (US 2010/0269128), Gagnon (US 2008/0080711), and Asbun (US 2009/0228933) does not disclose all the claimed limitations.  Specifically, Applicant argues that Gagnon does not disclose limitations related to "while determining whether the ACR fingerprinter fails..." because claim 1 does not simply recite the general concept of resetting a component when it fails.  The Examiner respectfully disagrees that the prior art combination of references does not disclose these claimed limitations.  It is initially noted that Applicant appears to be arguing against the reference individually while not considering citations from the previous references.  MPEP 2145 IV states that "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)."  In this regard, as was shown in the previous rejection, the primary reference of Gordon was already cited as disclosing (among other things) the ACR fingerprinter (see Gordon; fingerprints are generated by fingerprint generator; page 15, paragraph 154), the ACR fingerprint information (see Gordon; fingerprints are generated, i.e. fingerprint information, by fingerprint generator; page 15, paragraph 154), receiving streaming content from the capturer (see Gordon; streaming type content sent to fingerprinter; page 15, paragraph 154), and the ACR server (see Gordon; fingerprint storage; page 15, paragraph 154, and Fig. 8, element 446, and with server, i.e. fingerprint server; page 5, paragraph 56), and encoding 
On page 11 of Applicant's remarks, Applicant further argues (still regarding at least claim 1) that the additional art of Asbun does not disclose the claimed limitations related to "when the ACR fingerprinter fails and while the received content frames are encoded: cease the communication..." because claim 1 does not simply recite the general concept of completing further processing when detecting a failure.  The Examiner again respectfully disagrees that the prior art combination of references does not disclose these claimed limitations.  As noted above, the combination of Gordon and Gagnon disclosed limitations related to the ACR details of the claim as well as 
On pages 11-12 of Applicant's remarks, Applicant also argues that one of ordinary skill would not be motivated to combine the references as they are not compatible with one another.  The Examiner respectfully disagrees.  The references themselves, although possibly directed to different features, are not so unrelated that one of ordinary skill in the art would not consider them to be combined.  For instance, each of the references is in the realm of video distribution, with each having similar multiple components including (among other things) receivers/decoders and satellites, and MPEG details.  Further, Gagnon is not specifically restricted to only a client STB, as the detailed STB is only an example of a system component.  Gagnon also mentions (see page 2, paragraph 25) that the system includes subscriber "stations" with components including a receiver (alternatively referred to hereinafter as receiver(s), set top box(es) (STBs), or integrated receiver/decoder(s) (IRDs)), i.e. not specifically a STB, but a receiver of some kind.  Gagnon also states (see page 10, paragraph 123) that 


Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.  As indicated in the most recent interview with Applicant, certain claim limitations that were present in previous parent applications are not present in the current applications claims, which leads to them being interpreted in a different light.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 14/839,339, 15/457,483, and 16/868,651.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, 10, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, US 2010/0269128 in view of Gagnon et al., US 2008/0080711 and further in view of Asbun et al., US 2009/0228933.

Regarding claim 1, Gordon discloses a device comprising: a processing device, the processing device configured to execute a daemon (CPU executes instructions to implement methods; page 17, paragraph 166), the daemon comprising an automatic content recognition (ACR) fingerprinter configured to: 
receive one or more content frames generated from media content of a content feed (fingerprints for received frames of the media content; page 15, paragraphs 154-155), generate ACR fingerprint information for the received content frames (fingerprints are generated by fingerprint generator; page 15, paragraph 154, and for frames of the media content; page 15, paragraph 155), and communicate the ACR fingerprint 
While Gordon does disclose the ACR fingerprinter (fingerprints are generated by fingerprint generator; page 15, paragraph 154), the ACR fingerprint information (fingerprints are generated, i.e. fingerprint information, by fingerprint generator; page 15, paragraph 154), receiving streaming content from the capturer (streaming type content sent to fingerprinter; page 15, paragraph 154), and the ACR server (fingerprint storage; page 15, paragraph 154, and Fig. 8, element 446, and with server, i.e. fingerprint server; page 5, paragraph 56), and encoding frames of content (fingerprinting and encoding content; page 15, paragraph 156, and with frames of content; page 15, paragraph 155), Gordon does not explicitly disclose operations while determining whether a component fails, and when a component fails and while content is  encoded, cease a communication from the component to a device, and restart the component.
In a related electrical art, Gagnon does disclose operations while determining whether a component fails, and when a component fails, cease a communication from the component to a device, and restart the component (if error/failure is detected while in communication, communication can be temporarily ceased/stopped and component can be reset/restarted so communication can be reattempted; page 6, paragraph 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gordon and Gagnon by allowing re-initialization/restarting of system components as a result of an 
Gordon in view of Gagnon does not explicitly disclose when a component fails, and while content is encoded, doing further processes.
In a related electrical art, Asbun does disclose when a component fails, and while content is encoded, doing further processes (upon/while detection of an error/failure and completing further processes, the system can continue to encode; page 2, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gordon, Gagnon, and Asbun by allowing continuous encoding of content in a system, in order to provide an improved system and method for media delivery that monitors modules, and upon detection of a failure, performs functions of a failed module (Asbun; page 1, paragraph 6).

Regarding claim 2, Gordon in view of Gagnon and Asbun discloses a capture interface (Gordon; communication interfaces; Fig. 2, element 210, and page 6, paragraph 58, and for receiving media content from specific source/feed; page 15, paragraph 153), wherein the daemon further comprises a capturer configured to receive the media content from the content feed, generate the one or more content frames from the media content (Gordon; receiving media content from specific source/feed; page 15, paragraph 153, and with frames of content; page 15, paragraph 155), and send the 

Regarding claim 4, Gordon in view of Gagnon and Asbun discloses the capture interface includes a digital interface port to receive the media content (Gordon; communication interfaces coupled with CPU, and integrated with the housing and with use of a port; Fig. 2, element 210, and page 6, paragraph 58, and with digital communication; page 11, paragraphs 116 and 120).

Regarding claim 5, Gordon in view of Gagnon and Asbun discloses the capturer is configured to receive the media content from the content feed via the digital interface port (Gordon; receiving media content from specific source/feed; page 15, paragraph 153, and with frames of content; page 15, paragraph 155, and with digital communication; page 11, paragraphs 116 and 120); and 
communicate capture criterion to the capture interface, wherein the capture criterion is a criterion to obtain the media content from the content feed (Gordon; control module provides direction, i.e. criteria, to interface in order to allow specific content to be obtained from the stream/source; page 15, paragraph 153).

Regarding claim 8, Gordon in view of Gagnon and Asbun discloses the daemon further comprises an encoder to encode the media content in parallel with the ACR fingerprinter generating the ACR fingerprint information (Gordon; fingerprinting and encoding concurrently/at the same time, i.e. in parallel; page 15, paragraph 156).

Claim 10, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
encoding criteria as a basis for encoding the received content frames (Gordon; content can be encoded according to a specific format, i.e. criteria; page 9, paragraph 103, and page 10, paragraph 105, and page 15, paragraph 156).

Regarding claim 13, Gordon in view of Gagnon and Asbun discloses the processing device is further configured to execute the encoder (Gordon; encoding the media content; pages 15-16, paragraph 156, and based on certain criteria; page 9, paragraph 103, and pages 15-16, paragraph 156) to adjust for a display size of the media consumption device, a processing capability of the media consumption device, a network condition of the media consumption device, or a battery capability of the media consumption device (Gordon; encoding based on suitability to network transmission requirements, i.e. network capabilities/communication conditions; page 9, paragraph 103, and pages 15-16, paragraph 156).

Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:
an ACR cloud (Gordon; fingerprint storage at server, i.e. fingerprint server; page 5, paragraph 56, and Fig. 8, element 446, and wherein with use of multiple servers 

Claim 15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 2.  
Claim 19, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.

Claims 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, US 2010/0269128 in view of Gagnon et al., US 2008/0080711 and Asbun et al., US 2009/0228933 and further in view of Schrempp et al., US 2004/0163106.

Regarding claim 3, Gordon in view of Gagnon and Asbun discloses all the claimed limitations of claim 2, as well as the capture interface (Gordon; communication interfaces; Fig. 2, element 210, and page 6, paragraph 58, and for receiving media content from specific source/feed; page 15, paragraph 153).
Gordon in view of Gagnon and Asbun does not explicitly disclose the capturer configured to convert the media content to a format that is compatible with the capturer.
In a related art, Schrempp does disclose the capturer configured to convert the media content to a format that is compatible with the capturer (reading/receiving/capturing media and converting to a compatible format that allows the device to fingerprint it; page 3, paragraph 36).


Claim 11, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 2, 3, and 8.
Claim 12, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, US 2010/0269128 in view of Gagnon et al., US 2008/0080711 and Asbun et al., US 2009/0228933 and further in view of Sperling et al., US 2006/0106806.

Regarding claim 6, Gordon in view of Gagnon and Asbun discloses all the claimed limitations of claim 1, as well as the processing device is configured to execute (Gordon; operations performed by processor executing instructions; page 11, paragraph 114, and page 17, paragraph 166).
Gordon in view of Gagnon and Asbun does not explicitly disclose a software updater to update the software executed by the processing device. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gordon, Gagnon, Asbun, and Sperling by allowing updates to be communicated to a device at specific times, in order to provide an improved software update system and method for updating the software and data stored on a device (Sperling; page 1, paragraph 6).

Regarding claim 7, Gordon in view of Gagnon, Asbun, and Sperling discloses the software updater is configured to: communicate with a broadcast server to determine a time when an update is scheduled (Gordon; with broadcast and server; page 16, paragraph 158, and pages 4-5, paragraph 49, and pages 6-7, paragraph 69, and Sperling; processing device communicates with server to determine when updates are scheduled to be downloaded and installed by the device; page 1, paragraph 8, and at a specific time of day; page 4, paragraph 40); and 
update the software at the time (Sperling; downloading and updating at the scheduled time of day; page 1, paragraph 8, and page 4, paragraph 40).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, US 2010/0269128 in view of Gagnon et al., US 2008/0080711 and Asbun et .

Regarding claim 9, Gordon in view of Gagnon and Asbun discloses all the claimed limitations of claim 1, as well as the ACR fingerprinter configured to perform operations, and ACR fingerprint information (Gordon; fingerprints are generated by fingerprint generator; page 15, paragraph 154, and for frames of the media content; page 15, paragraph 155).
Gordon in view of Gagnon and Asbun does not explicitly disclose determining fingerprint information for a first media consumption device using a first algorithm; and 
determining fingerprint information for a second media consumption device using a second algorithm.
In a related art, Van does disclose determining fingerprint information for a first media consumption device using a first algorithm, and determining fingerprint information for a second media consumption device using a second algorithm (determining fingerprints/watermarks for at least first and second receiver devices; page 3, paragraph 49-50, and wherein with use of different algorithms; page 2, paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gordon, Gagnon, Asbun, and Van by allowing specific algorithms to be used for fingerprinting media, in order to provide a method for generation of watermarks being unique to a 

Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon, US 2010/0269128 in view of Gagnon et al., US 2008/0080711 and Asbun et al., US 2009/0228933 and further in view of Nesvadba et al., US 2009/0226148.

Regarding claim 16, Gordon in view of Gagnon and Asbun discloses all the claimed limitations of claim 15, as well as generating the first set of content frames and the second set of content frames comprises generating the first set of content frames and generating the second set of content frames (Gordon; receiving media content from specific source/feed; page 15, paragraph 153, and with frames of content; page 15, paragraph 155, and fingerprinting and encoding; page 15, paragraph 156).
Gordon in view of Gagnon and Asbun does not explicitly disclose encoded content frames at a first resolution for fingerprinting, and content frames at a second resolution for encoding.
In a related electrical art, Nesvadba does disclose encoded content frames at a first resolution for fingerprinting, and content frames at a second resolution for encoding (main stream contains encoded content frames at a higher rate/resolution, while 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gordon, Gagnon, Asbun, and Nesvadba by allowing content of different rates/resolutions to be encoded and fingerprinted, in order to provide an improved system and method which enables substantially seamless reconstruction of an item of video and/or audio information that is distributed in a video and/or audio stream intermixed with other video and/or audio data (Nesvadba; page 1, paragraph 12).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, US 2010/0269128 in view of Gagnon et al., US 2008/0080711 and Asbun et al., US 2009/0228933 and further in view of Chen et al., US 2013/0117352.

Regarding claim 17, Gordon in view of Gagnon and Asbun discloses all the claimed limitations of claim 14, as well as the processing device (Gordon; CPU executes instructions to implement methods; page 17, paragraph 166), and streaming content (Gordon; streaming type content sent to fingerprinter; page 15, paragraph 154).  
Gordon in view of Gagnon and Asbun does not explicitly disclose a device receiving a status message from a broadcast server indicating a status of the broadcast server to receive.  
In a related electrical art, Chen does disclose a device receiving a status message from a broadcast server indicating a status of the broadcast server to receive 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gordon, Gagnon, Asbun, and Chen by allowing status information about system components to be received by devices, in order to provide an improved system and method that would send status notifications about system resources to thereby make better informed decisions relating to a particular resource (Chen; page 3, paragraph 35 and page 4, paragraph 47).

Regarding claim 18, Gordon in view of Gagnon, Asbun, and Chen discloses encoding, by the processing device, the second set of content frames based on encoding criteria to obtain encoded media content (Gordon; encoding the media content; pages 15-16, paragraph 156, and based on certain criteria; page 9, paragraph 103, and pages 15-16, paragraph 156); and 
communicating the encoded media content from the processing device to the broadcast server while the ACR fingerprinter restarts (Gordon; communication of encoded/generated content to server; page 17, paragraph 169, and with broadcasting; page 3, paragraph 27, and page 13, paragraph 135, and fingerprints are generated by fingerprint generator; page 15, paragraph 154, and Gagnon; other communications while components are reset/restarted; Page 6, paragraph 69).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424